





CITATION:
Covriga v. Covriga, 2011 ONCA 769



DATE: 20111207



DOCKET: C50900



COURT OF APPEAL FOR ONTARIO



Feldman, Sharpe and Epstein JJ.A.



BETWEEN



Mihaela Juliana Covriga



Appellant in Appeal (Applicant)



and



Remus Joan Covriga



Respondent in Appeal (Respondent)



Mihaela Covriga, in person



Kim Stock, for the respondent



Heard and released orally: November 21, 2011



On appeal from the order of Justice Carolyn Horkins of the
          Superior Court of Justice dated August 8, 2009.



ENDORSEMENT



[1]

The appellants main issue raised before this court is that her trial
    counsel was not well versed in family law and trial procedure, that this was
    apparent to the trial judge, and that as a result, the trial judge should have
    declared a mistrial at some point.

[2]

We cannot give effect to this submission. The appellant made no motion
    for a mistrial. The trial lasted 14 days. The appellant was represented by her
    counsel throughout. There was no basis for the trial judge, on her own motion,
    to declare a mistrial in the circumstances of this case.

[3]

The trial judge gave thorough reasons and made clear findings of fact on
    which she based her legal conclusions. She also gave lengthy and thorough
    reasons for awarding costs in this case, in part against trial counsel to
    reflect her role in the delay and other conduct that added to the cost of this
    proceeding.

[4]

The trial judge learned only after the trial, in an affidavit filed for
    the cost hearing, that the appellants lawyer was on administrative suspension
    from the Law Society for several days during the trial. On the record before
    us, there was no basis to conclude that the administrative suspension affected
    the fairness of the trial.

[5]

The appeal is therefore dismissed with costs on a partial indemnity
    scale fixed at $12,000 inclusive of disbursements and H.S.T.

Signed:           K. Feldman
    J.A.

Robert
    J. Sharpe J.A.


G.J. Epstein J.A.


